DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figi et al. (US 20160216144; hereinafter “Figi”).
Regarding claim 1, Figi teaches an apparatus (Figures 1-3) for sensing a flow (Abstract) of fluid (Abstract), the apparatus (Figures 1-3) comprising: 
a flow sensing device (4, TP7, TP6, 79, 73, 63, 69; [0042]; Figures 1-3) comprising:
 a heating structure (4; Figures 1-3) having a centerline (See annotated Figure 2) that defines upstream and downstream sections (See annotated Figure 2) of the flow sensing device (4, TP7, TP6, 79, 73, 63, 69; [0042]; Figures 1-3);
 a membrane structure (3/8; Figures 1-3; [0026]);
 a first thermopile (TP7; [0042, 0045]; Figures 1-3), wherein at least a portion of the first thermopile (TP7) is disposed over the membrane structure (Figure 2 demonstrates a portion of the thermopile 7 disposed over the membrane structure 3/8; See Figures 1-3), and wherein the first thermopile (TP7) comprises:
 a first plurality of upstream thermocouple junctions (73; [0042]; Figures 1-3) disposed over the membrane structure (Figures 1-3 demonstrates the thermocouple junctions 73 disposed over the membrane structure 3/8; [0042]), and 
a second plurality of upstream thermocouple junctions (79; [0042]; Figures 1-3) offset from the membrane structure (Figures 1-3 demonstrate the thermocouple junctions 79 being offset from the membrane structure 3/8; [0042]); and
 a second thermopile (TP6; Figures 1-3; [0042, 0045]), wherein at least a portion of the second thermopile (TP6) is disposed over the membrane structure (Figures 1-3 demonstrate that a portion of the thermopile TP6 is disposed over the membrane structure 3/8), and wherein the second thermopile (TP6) comprises: 
a first plurality of downstream thermocouple junctions (63; [0042, 0045]) disposed over the membrane structure (the thermocouple junctions 63 are disposed over the membrane structure 3/8; Figures 1-3), and
a second plurality of downstream thermocouple junctions (69; Figures 1-3) not disposed over the membrane structure (Figures 1-3 demonstrate the thermocouple junctions 69 not being disposed over the membrane structure 3/8; [0042]), 
wherein a maximum temperature difference (the maximum temperature difference is present between locations 78 and 68; See Figure 1) is defined by a minimum temperature difference location (78; Figure 1) located upstream of the centerline (location 78 is located upstream of the centerline of the heater 4; See Figures 1-3) and a maximum temperature difference location (68; See Figure 1) located downstream of the centerline (location 68 is located downstream of the centerline of the heater 4; See Figures 1-3),
wherein the maximum temperature difference location (68) and the minimum temperature difference location (78) are based on a thermal profile of the heat generated by the heating structure (Figure 1 demonstrates that the locations 68 and 78 are due to the thermal profile of the heat generated by the heater 4, which is specifically seen in Figure 1a; See Figures 1-3) such that the locations (68 and 78) of the maximum temperature difference location (68) and the minimum temperature difference location (78) are defined by at least an applied voltage to the heating structure (the temperature profile of the heater 4 is due to the electrical signal that is applied to the heater 4, where the electrical signal is known to have a voltage);
wherein the first plurality of upstream thermocouple junctions (73; Figures 1-3) is aligned substantially parallel to the centerline along an upstream vertical line through about the minimum temperature difference location (the thermocouple junctions 73 are aligned parallel to the centerline of the heater 4 along an upstream vertical line through about the minimum temperature difference location 78; See Figures 1-3), and 
wherein the first plurality of downstream thermocouple junctions (63; Figures 1-3) is aligned substantially parallel to the centerline along a downstream vertical line through about the maximum temperature difference location (the thermocouple junctions 63 are aligned parallel to the centerline of the heater 4 along a downstream vertical line through about the minimum temperature difference location 68; See Figures 1-3).


    PNG
    media_image1.png
    937
    1856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    949
    1770
    media_image2.png
    Greyscale


Regarding claim 2, Figi teaches a substrate (11; Figure 3) defining a microbridge structure (11; Figure 3), wherein a portion of the heating structure (4) is disposed over the microbridge structure (the heating structure 4 is placed over the substrate 1, i.e. microbridge structure).

Regarding claim 3, Figi teaches wherein the first plurality of upstream thermocouple junctions (78) is disposed in the upstream section of the flow sensing device (the thermocouple junctions 78 are disposed in the upstream section of the device; See Figures 1-3; [0027, 0050]).

Regarding claim 4, Figi teaches wherein the second plurality of upstream thermocouple junctions (79) is disposed in the upstream section of the flow sensing device (the thermocouple junctions 79 are disposed in the upstream section of the device; See Figures 1-3; [0046]), further upstream than the first plurality of upstream thermocouple junctions 9the thermocouple junctions 79 are located further upstream than the thermocouple junctions 78).

Regarding claim 5, Figi teaches wherein the first plurality of downstream thermocouple junctions (63; Figure 1-3) is disposed in the downstream section of the flow sensing device (the thermocouple junctions 68 are disposed in the downstream section of the device; See Figure 1-3).

Regarding claim 6, Figi teaches wherein the second plurality of downstream thermocouple junctions (69) is disposed in the downstream section of the flow sensing device (the thermocouple junctions 69 are disposed on the downstream section of the device; See Figures 1-3), further downstream than the first plurality of downstream thermocouple junctions (the thermocouple junctions 69 are disposed further downstream than the thermocouple junctions 63; Figures 1-3).

Regarding claim 8, Figi teaches wherein the first and second pluralities of upstream thermocouple junctions (73 and 79; Figures 1-3) and the first and second pluralities of downstream thermocouple junctions (63 and 69; Figures 1-3) are disposed at about a plurality of locations (the junctions 63, 69, 73 and 79 are disposed along a plurality of locations upstream and downstream of the device; See Figures 1-3) on a maximum temperature difference isoline (due to the locations of the junctions 63, 69, 73 and 79 of the device, a maximum temperature difference zone will be present between the junctions; See Figures 1-3).

Regarding claim 9, Figi teaches wherein each of the first and second pluralities of upstream thermocouple junctions (73 and 79; Figures 1-3) comprise a respective interface (the thermocouple junctions 73 serves as an interface; See Figures 1-3; [0042, 0049]) between a first thermocouple material ([0042, 0049]) and a second thermocouple material ([0042, 0049]), wherein the first thermocouple material comprises polysilicon ([0042, 0049]), and the second thermocouple material comprises aluminum ([0042, 0049]). 

Regarding claim 21, wherein each of the minimum temperature difference location (78; Figures 1-3) and the maximum temperature difference location (68; Figures 1-3) is further defined by a shape of the heating structure (the location of the minimum temperature difference location 78 and the maximum temperature difference location 68 is defined by the shape of the heating structure 4; as it is demonstrated in Figure 1).

Regarding claim 19, Figi teaches a method for manufacturing ([0040, 0049]) an apparatus (Figures 1-3) for sensing a flow (Abstract) of fluid (Abstract), the method comprising:
providing a heating structure (4; Figures 1-3) having a centerline (See annotated Figure 2) that defines upstream and downstream sections (See annotated Figure 2) of a flow sensing device (4, TP7, TP6, 79, 73, 63, 69; [0042]; Figures 1-3); 
forming a membrane structure (3/8; Figures 1-3; [0026]);
 providing a first thermopile (TP7; [0042, 0045]; Figures 1-3), wherein at least a portion of the first thermopile (TP7) is disposed over the membrane structure (Figure 2 demonstrates a portion of the thermopile 7 disposed over the membrane structure 3/8; See Figures 1-3), and wherein the first thermopile (TP7) comprises: 
a first plurality of upstream thermocouple junctions (73; [0042]; Figures 1-3) disposed over the membrane structure (Figures 1-3 demonstrates the thermocouple junctions 73 disposed over the membrane structure 3/8; [0042]), and 
a second plurality of upstream thermocouple junctions (79; [0042]; Figures 1-3) offset from the membrane structure (Figures 1-3 demonstrate the thermocouple junctions 79 being offset from the membrane structure 3/8; [0042]); and 
providing a second thermopile (TP6; Figures 1-3; [0042, 0045]), wherein at least a portion of the second thermopile (TP6) is disposed over the membrane structure (Figures 1-3 demonstrate that a portion of the thermopile TP6 is disposed over the membrane structure 3/8), and wherein the second thermopile (TP6) comprises: 
a first plurality of downstream thermocouple junctions (63; [0042, 0045]) disposed over the membrane structure (the thermocouple junctions 63 are disposed over the membrane structure 3/8; Figures 1-3), and
 a second plurality of downstream thermocouple junctions (69; Figures 1-3) not disposed over the membrane structure (Figures 1-3 demonstrate the thermocouple junctions 69 not being disposed over the membrane structure 3/8; [0042]),
wherein a maximum temperature difference (the maximum temperature difference is present between locations 78 and 68; See Figure 1) is defined by a minimum temperature difference location (78; Figure 1) located upstream of the centerline (location 78 is located upstream of the centerline of the heater 4; See Figures 1-3) and a maximum temperature difference location (68; See Figure 1) located downstream of the centerline (location 68 is located downstream of the centerline of the heater 4; See Figures 1-3), 
wherein the maximum temperature difference location (68) and the minimum temperature difference location (78) are based on a thermal profile of the heat generated by the heating structure (Figure 1 demonstrates that the locations 68 and 78 are due to the thermal profile of the heat generated by the heater 4, which is specifically seen in Figure 1a; See Figures 1-3) such that the locations (68 and 78) of the maximum temperature difference location (68) and the minimum temperature difference location (78) are defined by at least an applied voltage to the heating structure (the temperature profile of the heater 4 is due to the electrical signal that is applied to the heater 4, where the electrical signal is known to have a voltage);
wherein the first plurality of upstream thermocouple junctions (73; Figures 1-3) is aligned substantially parallel to the centerline along an upstream vertical line through about the minimum temperature difference location (the thermocouple junctions 73 are aligned parallel to the centerline of the heater 4 along an upstream vertical line through about the minimum temperature difference location 78; See Figures 1-3), and 
wherein the first plurality of downstream thermocouple junctions (63; Figures 1-3) is aligned substantially parallel to the centerline along a downstream vertical line through about the maximum temperature difference location (the thermocouple junctions 63 are aligned parallel to the centerline of the heater 4 along a downstream vertical line through about the minimum temperature difference location 68; See Figures 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856